TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-13-00530-CV



                  Terry Christopher Bounds and Diana Bounds, Appellants

                                                 v.

       Bounds and Pinto Marketing, Inc. d/b/a Canyon Lake Visitors Bureau and
         f/k/a PBC Marketing Company; Austrends, Inc.; and Randy Osherow,
   Trustee of the Chapter 7 Bankruptcy Estate of Terry Christopher Bounds, Appellees


     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 419TH JUDICIAL DISTRICT
       NO. D-1-GN-13-002131, HONORABLE GISELA D. TRIANA, JUDGE PRESIDING



                            MEMORANDUM OPINION


               On the parties’ motion, the Court previously abated this appeal, pending approval of

a settlement of the underlying dispute by the United States Bankruptcy Court.1 We further instructed

that, if the Bankruptcy Court approved the settlement, the parties were to file a motion to reinstate

and dismiss the appeal in accordance with the settlement agreement. Counsel for Randy Osherow,

the Trustee of the Chapter 7 Bankruptcy Estate of Terry Christopher Bounds has since advised

this Court that the underlying dispute has been resolved by written settlement but that the case

remains pending before the Bankruptcy Court “only insofar as is necessary to complete final

administrative matters and close the estate.” We then requested that appellants submit a report to




       1
         See Bounds v. Bounds & Pinto Mktg., Inc., No. 03-13-00530-CV, 2014 WL 295300
(Tex. App.—Austin Jan. 22, 2014, no pet.) (mem. op.).
this Court advising as to the status of the appeal, instructing them that if the Court did not receive

a response by August 25, 2014, the appeal would be subject to dismissal for want of prosecution.

The August 25, 2014 deadline has passed, and appellants have made no response. Accordingly, we

reinstate the appeal and dismiss it for want of prosecution.2



                                               __________________________________________

                                               Bob Pemberton, Justice

Before Chief Justice Jones, Justices Pemberton and Goodwin

Dismissed for Want of Prosecution

Filed: December 10, 2014




       2
           See Tex. R. App. P. 42.3(b).

                                                  2